OFFICE OFTHEATTORNEY GENERAL OFTEXAS


QRAl.0   c. MANN




              Ronortiblo P. L.
              county AuQitor
              %hnrtan County
              Wharton, Texea

                                 oplnlos Ho. 0-188~
                                 Rex County Clerk -



                                                          paid by thb/County,
                                                          oquuipnt and alp-
                                                          ale lists of ohatte1
                                                           08cet0 tx-fiidem
                                                          gular rtipul.ateQ
                                                         816, wbloh fee i6
                                                         uty and raid rirm5
                                                           in riteined   by raid
                                                           ed by tlala deputy 0f
                                                               there being no
                                                              ble ot preparation
                                                              reQarde,  the
                                                         rmwil   one between
                                                 ii&l       end the firnu~ and
                                                 be kept advised au to
                                              mm8     are rilea    forre00ra;
                                    fee of oiriee of the County Clerk which
                                     into the Salary Fupri of tho County?"
                                     , TOILIB,hae a population of 29,631 aaoord-
                                     era1 COMUCI anQ the Offlaoro Eiia‘leryLaw of
                                                          County Clerk of #'harton

                   l-hi last   paragraph in Artlule   8891, Ii~lssQ   Oioil   gtntutsr
              orTexas l-w&i55r0imt88
                       Vhe aOmpen8atlOn,
                                     UlpittitiOM
                                             ~0 ti%imumS
                                                      hOrtdn
                   fi*eQ &all al8a apply to all teoe and campematiion *Ix&-
                   Hoover oolleotw? by aald oftiasr8 ia their offlola    aa-
                   paolty, whether aooomtoblb ad foes OS offloe under the
                   pl?OSOnt1RW,CUId al&ylW, &OAOl'Rl and~Q%Oiti,    toth.
5.   P. L. Mar&aa,    Page e,


     OOAtm i8braby       -elf ZOpeahd.      m OAlyk&x16
     ~AQ a h a r a a .o 04JSlpM8lXtiOA
                     tw ?       lx a @ tr r tYn
                                              th ep r o vl-
     a lo nao? th$a Aot &all bo reuarde  received by Bhsrlrr~
     tar apprehenrlon or orlmlatua or ‘mgitlrrs rmm
     justloe  aAQr0rthenootmyorstolen property, and
     moneya reaelvo4 by the County JuQgoa aab Suatlooa or
     the Paaoo for parfotiug   norr$aga oemazonles, nhloh
     mm 8hall not bo laoouutable tar laQ not roqulrod to
     be raportw3 am ieea of ottioo.”

       goation b 0r &Ma10 Sol&, Revisea civil statutor 0t TWOS,
pro~lQoo that It ah&l bo the Qut o? all ofiloers        to oharge anQ
oolleat   la the manner authorlreQ i y law all ieer and oominlaalons
rhlah aro pordttod   bgo”,‘dtgba~sam.5        and oolleotod for all
ot?lalal   aerviaoa                       Aa snd when auoh foam are
oollootw? they ahap” 1 bo dapo8 f ted ii the’O??losra~ Salary FunA
or the oounty.
      Oplnloaa io. 0450 of thla department holds that a tax
aasoaaor4ollootor    or him 40 uty la not eatltled to retain
pu~onally iOe8 or oomponaatPon roaalrmQ ?avm tho ubllo for
oompllatlon o? llata of auto reglatratlon5,      poll 1E ta, oortl-
riaatoa o? taxes, rta.,   but that @amaawet bo paid into thd
O??i~~ra’ S8laFJr Fund or thr oounty,

      Oplnlon Xo. O-921 o? this damnt     holds that&    dam&
ing up of oil aad ga6 ml&ml leaqea, nrlt%ng dootIs, oontrsots
or othu1*g51    aootaaeats are outulQo 0rthe loopa 0r fho &MO8
o? Um oounty alork; tb& tho inking o? abatraata o? title la
outsI@ of the aoo     0rthe Qutm 0r w00mty       0utlkf that th0
pricing    ad 80~~El o? ibid not@6 may or may not bo WJVIO~I
ulthlla th aoop0rthedutlor      Orthe munty olexk and that the
iaat6 in aah awh on80 uill~Qokxmlne this quoatloq that tho
Wmty alerk haa no authority tu wo oounty anployoea palQ by
th eo o untyto p er r o rl
                         morvloaao uta lQ~
                                         tbr B OOP,
                                                  o f th ea utl~a
o? the o??!oe o? the oount olark$ that labor paid ?or by the
munty-should not be web iiy tha olerk in the per?orm8naa of
lo tlvltlee o? the olork outrrlde OS the aoopa o? thm autios of
hla ofilae;  that It im tha duty or ththeoouaty oloxk to oharga
mQ oolleat In tho mmaar authorized by law all roes an&w
mlsrlons whioh ara peamlttad by law to ba aasoaaeQ anQ oolleoteQ
for all o??lolal  renloea   psrformod by hlm a&that     mama rhall
be drpaslted in the ofiioem~’ &lw’PunQ       of the oountyi that
the county olerk may ohargo and oollecrt ?or aervloee       rr0rssd
by request, whloh are notwltlilntho    la o p oa? tho Qutr 06 a? hla
0rfi00,  pmvia0b  that tha aonior~ ma rademd a0 nat ooniilot         or
~werrara With him 0rriomCbitl?a 'myI ara tot in vlolatlon        of
    .
         with    ~6pttOt
                      foYOU qU@BtiOA
                                  M UO OftheOpiniOA
                                                 that1%
would     be    a qUSk3tiOA   0r   fnot   88 to   whetherQs not tho trenaao~on
st?teQ     In your lettermuld             bo a ltrlotly   personal transaotlon  be-
twebn the aepw           olo*      aa   an ladltidual   and tho rim8 or lndirl-
duals.
       I? ii nn      i atrlotly   ponoanl traAaaatl.on uul not within
th0 aoope of the autioa 0s the 0rrf08 oftho           oouoty alo& *TOIL
then it mulQ be im roper ibr tha da ty oounty 010x9s to use aounty
oqtipamt     and muppl Poa and uao tho t p” se end labor pala.?orby the
oounty in the ?urthereaoo of. the privatebuslnoaa o? the deputy
 olork rw his own prirnto riMn0iti gain.            f? this l aiirity    ot
the deputy elork Miortared         with Us otflalal    dutlor ubI took up
valuable tlmuto whloh ho should daroto to the dutl a of him
aaployment     the oouaty an6 the Ofrloera~ ‘Colary Ftu2 uwid muster
 thereby anb w&Q anata 8 situation whloh should bo reiaedlod by
 the mu&y olwlc MQ the oommisaionora* oourt.
       Suoh eervlooa 0aul6 k Utillted       by the ooudty ala*        ana OOW-
~laiadonora” Oourt for th0 bone?lt or the oounty olerk*@ o??iioe, the
Orfloora~ salary Fund lnQ tho uouuty, by tho o%mty olerk~a roqtir-
lag t&t     a oortlfloate     bo plaoed on @ala lirrtb or reoorda anQ by
oharglngthe pub110a propor?ee themfor an0 by pladng ml.4 Soon
in th0 orrf00r8*salary ma
     btlole  8902, ReviaoQ Cl~ll Statutofi, provldor for tho appoint-
ment ofdeputloa, upon a sharingof tha nawmltj o?.slllne    to the
oomilaalonora~ court. The ooanalsalonow~. oourt of tho oounty la
oharged rlththa duty o? t& mlononfaal 0nd mound ?lacmolalopora-
ti0n 0s tih000wty g0wmtiant.
     2hamr0A, you are nlrpatiully advlaaQ that It is thi oplnlon
or this dopartmont that I? the aorvlaaa mentionob in your latter
are la truth aad In Saot personalaowloo8 0s the a0poty.oomy
ala-k an an 1nQfr;dualma are not fylaoa      within the aoopa 0s
tho dutlaa        o? the oountp olerk*a        o?    00, 8nQ I%Ila ~pelm:ttoQ to
i!oso by tho oountyolark, ho mq MtW% same. You are ?qthor
roapeatfullyaQvla@Q that It la t)u opinion OS this d artwnt
that It would bo $a@~% r for thq’ .munty olork ta ~penu
                                                     Y t hia de-
put to wo oounty lqur pant,   b h ooounty*a tr im.
                                                aAd ,a 0Ooulty’~
faa 9 litioe       for the mrmoaaliiLa 0s the arpu*.    You are rurthor
ro*peatdy      sdrfaod that it f a the oplnlon 0s this a0p8rtmbnt
that tho oounty olark &ould utillrio      the 8ervlaos o? hla dowtloa.
and the feolUtlos     0s his 0ffdo0,   ln~tho ool&otlon   0s seem-for                 .
the benefit of the oounty alark*       o?$ioo j the O?Sioerr!*.. Salary
Fund0stho oounty and the ‘qouatf.
         Truatlngthat thla          l&la?ae$ort;ly     anmrora your lnquli7,   m
are
                                                     ;v*i.rJr;,
                                                             .xluly yours